Case 19-34054-sgj11 Doc 1767 Filed 01/18/21        Entered 01/18/21 12:10:20      Page 1 of 3




    Judith W. Ross                             Michelle Hartmann
    State Bar No. 21010670                     State Bar No. 24032402
    Frances A. Smith                           BAKER & McKENZIE LLP
    State Bar No. 24033084                     1900 North Pearl
    Eric Soderlund                             Suite 1500
    State Bar No. 24037525                     Dallas, TX 75201
    Ross & Smith, PC                           Telephone: 214-978-3000
    700 N. Pearl Street, Suite 1610            Facsimile: 214-978-3099
    Dallas, Texas 75201                        Email: michelle.hartmann@bakermckenzie.com
    Telephone: 214-377-7879
    Facsimile: 214-377-9409                    Debra A. Dandeneau
    Email: judith.ross@judithwross.com         BAKER & McKENZIE LLP
            frances.smith@judithwross.com      452 Fifth Ave
            eric.soderlund@judithwross.com     New York, NY 10018
                                               Telephone: 212-626-4875
                                               Email: debra.dandeneau@bakermckenzie.com
                                               (Admitted pro hac vice)

    COUNSEL FOR SCOTT ELLINGTON, THOMAS SURGENT,
    FRANK WATERHOUSE, AND ISAAC LEVENTON

                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

    In re: Highland Capital                       §          Case No. 19-34054-sgj-11
    Management, L.P.,                             §
                                                  §          Chapter 11
                  Debtor.                         §
                                                  §

          VERIFIED STATEMENT PURSUANT TO FEDERAL RULE OF
        BANKRUPTCY PROCEDURE 2019 OF (I) FRANCES A. SMITH AND
     DISCLOSURES OF ROSS & SMITH, PC; AND (II) MICHELLE HARTMANN
              AND DISCLOSURES OF BAKER & McKENZIE LLP

           Frances A. Smith, attorney and shareholder with the firm of Ross & Smith, PC

    (“Ross & Smith”), and Michelle Hartmann, attorney and partner with the firm of Baker &

    McKenzie LLP (“Baker & McKenzie”), make the following disclosures pursuant to

    Federal Rule of Bankruptcy Procedure 2019 (“Rule 2019”) and respectfully represents as

    follows:
Case 19-34054-sgj11 Doc 1767 Filed 01/18/21            Entered 01/18/21 12:10:20        Page 2 of 3




    Disclosures pursuant to Rule 2019(c)(1)(B):

           Ross & Smith and Baker & McKenzie represent the following parties-in-interests

    and creditors of the Debtors:

       1. Scott Ellington
          2525 N. Pearl Street #1202
          Dallas, TX 75201
          Disclosable Economic Interest as of the Petition Date: not less than
          $7,604,375.00.

       2. Thomas Surgent
          4441 Beverly Drive
          Dallas, TX 75205
          Disclosable Economic Interest as of the Petition Date: not less than
          $3,958,628.14.

       3. Frank Waterhouse
          2604 Dublin Park Drive
          Parker, TX 75094
          Disclosable Economic Interest as of the Petition Date: not less than
          $2,102,260.99.

       4. Isaac Leventon
          409 Pleasant Valley Lane
          Richardson, TX 75080
          Disclosable Economic Interest as of the Petition Date: not less than
          $1,342,379.68.

    I, Frances A. Smith, verify under penalty of perjury that the foregoing is true and correct.

    Respectfully submitted January 18, 2021




    VERIFIED STATEMENT PURSUANT TO FEDERAL RULE OF
    BANKRUPTCY PROCEDURE 2019 OF (I) FRANCES A. SMITH AND
    DISCLOSURES OF ROSS & SMITH, PC; AND (II) MICHELLE HARTMANN AND
    DISCLOSURES OF BAKER & McKENZIE LLP                          – PAGE 2
Case 19-34054-sgj11 Doc 1767 Filed 01/18/21   Entered 01/18/21 12:10:20       Page 3 of 3




                                         By: /s/ Frances A. Smith
                                         Judith W. Ross
                                         State Bar No. 21010670
                                         Frances A. Smith
                                         State Bar No. 24033084
                                         Eric Soderlund
                                         State Bar No. 24037525
                                         ROSS & SMITH, PC
                                         700 N. Pearl Street, Suite 1610
                                         Dallas, Texas 75201
                                         Telephone: 214-377-7879
                                         Facsimile: 214-377-9409
                                         Email: judith.ross@judithwross.com
                                         frances.smith@judithwross.com
                                         eric.soderlund@judithwross.com

                                         /s/ Michelle Hartmann
                                         Michelle Hartmann
                                         State Bar No. 24032402
                                         BAKER & McKENZIE LLP
                                         1900 North Pearl
                                         Suite 1500
                                         Dallas, TX 75201
                                         Telephone: 214-978-3000
                                         Facsimile: 214-978-3099
                                         Email:
                                         michelle.hartmann@bakermckenzie.com

                                         Debra A. Dandeneau
                                         BAKER & McKENZIE LLP
                                         452 Fifth Ave
                                         New York, NY 10018
                                         Telephone: 212-626-4875
                                         Email:
                                         debra.dandeneau@bakermckenzie.com
                                         (Admitted pro hac vice)

                                         COUNSEL FOR SCOTT ELLINGTON,
                                         THOMAS SURGENT,
                                         FRANK WATERHOUSE,
                                         AND ISAAC LEVENTON




    VERIFIED STATEMENT PURSUANT TO FEDERAL RULE OF
    BANKRUPTCY PROCEDURE 2019 OF (I) FRANCES A. SMITH AND
    DISCLOSURES OF ROSS & SMITH, PC; AND (II) MICHELLE HARTMANN AND
    DISCLOSURES OF BAKER & McKENZIE LLP                          – PAGE 3
